The plaintiff sold the land in controversy, 20 acres, to J. B. Ruffin for the sum of $60 upon a parol conditional sale under which he entered into possession in 1882. In March, 1909, the children of J. B. Ruffin, he being dead, conveyed a tract of land to the defendant Freeman, within the boundaries of which were embraced the 20 acres in controversy. There are several exceptions, but the only one that requires consideration is the defense of the statute of limitations.
The plaintiff executed no conveyance or written agreement to convey to J. B. Ruffin or his heirs. Ruffin entered into possession under a parol agreement to pay the purchase money. No part of this has been paid, nor has there been any offer to pay, though the plaintiff is willing to accept the same with interest thereon. There is no evidence of any adverse possession until the conveyance to the defendant in March, 1909, and this action was begun in September of that year. The plea of the statute could not avail the defendants.
No error. *Page 262 
(323)